Citation Nr: 1335991	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation of status post hemilaminectomy with debridement and degenerative changes of the lumbar spine to 40 percent effective November 9, 2005. 

The Board notes that the Veteran was scheduled for a Central Office hearing before a member of the Board in April 2008.  However, in February 2008, the Veteran submitted a statement indicating that he wished to withdraw his hearing request.

In November 2010, the Board denied the claim for a higher initial rating for 
the status post hemilaminectomy of the lumbar spine with debridement and degenerative changes, but determined that the issue of entitlement to TDIU had been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Board remanded the issue of entitlement to TDIU for additional notification and development.  The case is now ready for appellate review. 


FINDINGS OF FACT

1.  The Veteran service connected for status post hemilaminectomy of the lumbar spine with debridement and degenerative changes, (rated as 40 percent disabling) and radiculopathy of the right lower extremity (rated as 20 percent disabling); the combined rating for these two service-connected disabilities is 50 percent.

2.  The most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In this case, in a November 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Thereafter, the case was readjudicated by way of an August 2013 supplemental statement of the case.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of service-connected disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; the appellant has not contended otherwise.  

The Board remanded this claim in November 2010 to fully develop the TDIU claim.  Additional treatment records and a VA examination with opinion regarding whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment was obtained.  The RO attempted 
to obtain the Veteran's Social Security Administration (SSA) disability records.  However, SSA indicated no records were available.  In an October 2012 letter, the RO notified the Veteran of this finding and requested that he submit any records in his possession regarding his application for SSA disability benefits. He has not provided any such records.  The Board therefore is satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU.  Service connection is in effect for status post hemilaminectomy of the lumbar spine with debridement and degenerative changes, (rated as 40 percent disabling) and radiculopathy of the right lower extremity (rated as 20 percent disabling).  The combined rating for these two service-connected disabilities is 50 percent.

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  See 38 C.F.R. § 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On the Veteran's application for TDIU received in December 2010, he reported that he last worked full time in 1989 as a paper inspector.  He indicated that he had four years of high school education and additional education in business school from 1974 to 1975.  He noted that his inability to lift, climb, and bend due to his service-connected disabilities were the reasons that he could no longer work.

In a letter dated in October 2005, a VA physician indicated that he saw the Veteran as a patient at a VA Community Based Outpatient Clinic (CBOC).  The physician stated that the Veteran's medical problems included lumbar sacral spine degenerative arthritis, disc disease, and radiculopathy.  He further said that the Veteran continued to have lower back symptoms including restricted range of motion, pain, and an inability to sit or stand for any length of time.  The Veteran was unable to squat, crawl, or duck walk.  He was also unable to climb heights on ladders and could not bend over without pain. Recent radiographic studies showed degenerative changes and facet joint disease encroaching upon the lateral aspect of the spinal canal.  The Veteran was treated with opioid analgesics, rest, and therapy.  The physician said that in summary, the Veteran had a "failed back syndrome" which had become progressively worse over the years, rendering the Veteran medically disabled from any type of gainful employment whatsoever.  The physician based his opinion on his experience caring for the Veteran as a patient, physical examination, medical records, and the physician's expertise as a Board Certified Family Practice Physician. 

The Veteran was provided a VA spine examination with a staff surgeon in January 2006.  The Veteran reported that after having back surgery he was not able to continue working and he was laid off.  He had been unemployed since 1987 and had undergone no further surgery.  The Veteran stated that he was seen by an orthopedic surgeon and fusion of the spine was recommended but the Veteran declined since the result, according to the surgeon, was 50 percent success.  At the time of the examination, the Veteran had constant pain which was aggravated with walking more than 100 feet and then he had to stop due to back pain.  He was not able to stand more than 10 to 15 minutes and had to rest. Sitting more than 10 minutes caused pain and he had to adjust his position frequently.  The Veteran was not driving due to back pain and was not able to sit without adjusting his position an average of every 10 minutes.  He had severe stiffness in the lower back and it usually took him 1 hour in the morning before he was able to walk.  He would take a hot shower and usually pain and stiffness improved.  He had fatigability as well as weakness in the lower back.  He was not able to lift more than 5 or 10 pounds without pain.  During the daytime he tried to help his wife with housework.  He could not stand doing dishwashing.  He tried to vacuum but usually this was done by his wife since he was not able to do it more than a few minutes.  He saw his primary care physician at the CBOC an average of once per month and received medication.  The Veteran stated that he had periods of flare-ups with more pain and stiffness.  This happened an average of once or twice a week and each time lasted for a few hours.  During these flare-ups he stayed in bed and received medication.  He was not able to walk until the pain subsided.  He was not using any back brace but he used a cane for walking.  He was not using any other mechanical assistance.  He stated that the pain was located in the lower back and extended to the right leg and foot.  He had numbness is the toes, especially in the right large toe. 

Upon physical examination, the Veteran seemed to be in mild distress due to back pain.  Examination of the lumbosacral spine showed that he was not able to walk with tip-toe or heel.  He walked slowly with the help of a cane.  There was a longitudinal scar in the lower spine measuring 17 by .5 cm, which was healed. There was no keloid formation, it was not adherent to the fascia, and was not sensitive to touch.  There was evidence of muscle spasm, especially on the right perivertebral region and manipulation of the spine in the L5-S1 area was slightly painful. Sensory to pin prick and touch in both lower extremities were 5/5.  The knee jerks were bilaterally equal at 3/4, and ankle jerks were equal at 3/4.  No evidence of radiculopathy was found during this examination.  There was no evidence of muscle loss in either lower extremity.  Circumferences of the mid calves and mid thighs were each equal.  Straight leg raising bilaterally was positive at 30 degrees.  Range of motion testing of the lumbar spine revealed forward flexion was painless from 0 to 30 degrees and from 30 to 35 degrees with passive motion was very painful.  Backward extension was painless from 0 to 10 degrees and from 10 to 15 degrees with passive motion was painful.  Lateral flexion on the left and right were equal and painless from 0 to 10 degrees and from 10 to 20 degrees were painful.  Rotation was painless from 0 to 10 degrees and from 10 to 15 degrees was painful.  During examination the Veteran had a facial impression of suffering pain.  The limitation in range of motion of the lumbar spine was primarily due to pain.  The Veteran was asked to do a few minutes of exercise to evaluate range of motion after use, but he was not able to do it and evaluation of range of motion after use was not done.  Evaluation of range of motion after flare-ups was also not feasible. 

The examiner noted that the Veteran had a computed axial tomography (CAT) 
scan of the lumbar spine in August 2005 which reported spondylotic changes, hypertrophic degenerative changes of the vertebrae, and facet joint disease of 
L5-S1.  There was no evidence of significant disc bulging or herniation at any level. The diagnoses were of degenerative and spondylotic changes of the lumbar spine and status post hemilaminectomy and debridement with severe limitation in range of motion due to pain. 

The claims file contains another letter, dated in January 2007, from the Veteran's physician at the VA CBOC.  The physician said that recently, the Veteran had been recommended to have fusion of the lumbar spine to help his constant pain, but since the success rate of this surgery is 50 percent the Veteran had declined this procedure at that time and the physician was in agreement with that decision.  The physician further stated that the Veteran had constant pain in his lower back.  He was only able to stand 10 to 15 minutes without resting and had to continually change position while sitting.  The examiner said that the Veteran was able to lift no more than 10 to 15 pounds.  The Veteran had great difficulty just doing any type of chores around the house.  The examiner reported that physical examination showed that the Veteran walked with a limp and obviously with pain; bilateral straight leg raise was positive at 30 degrees; forward flexion was painful at 10 to 15 degrees and at 15 degrees with passive motion; backward extension was painful at less than 10 degrees and less than 10 degrees with passive motion; lateral flexion on the left and right was painful at less than 10 degrees; and there was decreased sensory in the right lower extremity to pinprick. 

The physician said that in summary, he had been caring for the Veteran over the prior four years at the VA clinic.  During that time, his lower back condition had worsened on a clinical basis and CAT scans of the lumbar spine done in 2004 and 2005 documented a progressive worsening of his spine.  The Veteran's diagnoses were of lumbosacral spine disc disease, lumbar radiculopathy, degenerative arthritis of the lumbar spine, spondylotic changes, and bilateral L4-L5 facet joint disease encroaching upon the lateral aspect of the spinal canal.  The physician opined that the Veteran's lumbosacral spine disease had reached a point at which he was totally and permanently disabled due to the above medical conditions.  The opinion was based on having cared for the Veteran for the previous several years, and his years of clinical experience and as a Board Certified Physician in Family Practice. 

A November 2007 VA examination for other conditions noted the Veteran's gait was antalgic with normal posture.  He sat crookedly in the chair to keep his weight shifted off the right side.  Examination of the lower extremities was significant for intact motor function bilaterally at all lumbar levels.  Deep tendon reflexes were 2+ and equal bilaterally.  Sensory examination was significant for right-sided diatheses to the distal anterolateral third of the thigh and in the posterior hip region.  The Veteran reported light touch in that region to be "prickly" in comparison to the left leg.  There was normal pinprick and vibratory sensation to lower extremities bilaterally.  There was positive straight leg raise on the right side at 60 degrees.  Waddell's testing was negative.  The diagnoses included right lower extremity radiculopathy in sciatic nerve distribution. 

VA outpatient treatment records dated from September 2005 through October 2007 show that the Veteran had ongoing complaints of pain in the low back and legs, for which the Veteran took medication.  Upon examination, the lumbar spine was generally tender to palpation, and in February 2006, the Veteran was found to have decreased range of motion of the lumbar spine.  He was generally assessed to have lumbar spine disc disease, but ankylosis was never noted. 

In a February 2009 VA treatment note, the Veteran stated that his pain was 6 on a scale of 0 to 10, 6/10 after taking pain medication during the past week.  The primary location of the pain was his lumbosacral spine.  In June 2009 VA treatment notes, the Veteran stated that his pain ranged from 6/10 to 10/10 after taking pain medication during the past week.  In an August 2010 VA treatment note, the Veteran stated that his pain was 10/10 after taking pain medication during the past week. 

In December 2009 and January 2010 VA treatment notes, the Veteran stated that his pain was 5/10 after taking pain medication during the past week.  In a March 2010 VA treatment note, the Veteran stated that his pain was currently 7/10 after taking pain medication.  He also stated that the worse the pain was in the past 24 hours was 10/10.  In a June 2010 VA treatment note, the Veteran stated that his pain was 3/10 after taking pain medication during the past week.  In a September 2010 VA treatment note, the Veteran stated that his pain was 8/10 after taking pain medication during the past week.  In a December 2010 VA treatment note, the Veteran stated that he had pain in his neck, shoulders and right elbow.  The pain is 4/10 after taking pain medication, and 9/10, without pain medication.  In other December 2010 VA treatment notes, the Veteran stated that his pain was 7/10 and 9/10 after taking pain medication during the past week.  

In January 2011 VA treatment notes, the Veteran stated that his pain was 6/10 
and 7/10 after taking pain medication during the past week.  In March 2011 VA treatment notes, the Veteran stated that his pain was ranged from 7/10 to 10/10 after taking pain medication. 

The Veteran continuously stated that the pain interfered with his mood; sleep; relationships with others; work, chores or hobbies; ability to walk; and enjoyment of life.  The Board also notes that the Veteran has repeatedly stated that he has significant or primary back pain.

A VA examination was conducted in March 2012.  The diagnosis was severe degenerative disc disease (DDD) of the lumbar spine with radiculopathy.  The examiner noted that the Veteran has undergone five back surgeries.  The Veteran experienced severe chronic low back pain with radiation into the right buttocks and leg and numbness in the right great toe.  The Veteran describes this pain as 10/10.  The Veteran stated that he had incapacitating episodes requiring physician-prescribed bed rest of at least two weeks but less than four weeks duration.  The examiner noted that the Veteran's service-connected low back condition impairs ambulation, sitting, lifting, carrying, bending, stooping, and ability to travel.  The pain is severely distracting.  

Upon physical examination, range of motion testing of the lumbar spine revealed forward flexion was painless from 0 to 30 degrees and painful from 30 to 45 degrees.  Backward extension, bilateral lateral flexion, and bilateral rotation were painless from 0 to 5 degrees and painful from 5 to 10 degrees.  The Veteran did not have additional limitation of motion with repetitive movement.  However, the examiner noted that the following contributing factors to functional loss: less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The Veteran had an abnormal gait, abnormal spinal contour, and muscle spasm.  Bilateral hip and lower extremities muscle strength were 5/5, except for left hip flexion which was 4/5.  There was no muscle atrophy.  Lower extremities deep tendon reflexes were 2+.  Lower extremities sensory examination was normal, except sensation was absent in the left foot and toes.  The Veteran's left lower extremity sensation was normal.  Right lower extremity showed moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness of the sciatic nerve roots.  Right lower extremity radiculopathy was noted to be severe. 

The examiner indicated that the Veteran's low back condition precludes any physical labor.  In an August 2012 addendum, the examiner stated that the Veteran's back condition precludes physical labor, such as factory assembly or manual labor.  The back condition impairs prolonged standing and results in distractions due to chronic pain but it does not preclude all sedentary employment, and therefore, the examiner concluded that the Veteran's service-connected disability does render him unemployable.  In a January 2013 addendum, the examiner stated that the conclusion that the Veteran could engage in sedentary employment considering the symptomatology of both his lumbar spine and radiculopathy of the right lower extremity.  The examiner also stated the Veteran's mild urinary leakage was not caused by his service-connected lumbosacral spine disability.  

After considering all of the evidence, the Board concludes that the evidence does not show that the Veteran is unable, due solely to his service-connected disabilities, to obtain and maintain substantially gainful employment, such that referral for entitlement on an extra-schedular basis is warranted.  

The Board finds the March 2012 VA examiner's opinion is entitled to greater probative weight.  This opinion was provided following examination of the 
Veteran and review of the claims file.  The examiner addressed the Veteran's symptomatology and physical limitations due to his service-connected disabilities.  The examiner also provided an adequate rationale for the conclusion reached.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment 
on a medical question and the essential rationale for that opinion).  

The Board concludes that the opinion of the March 2012 VA examiner has more probative value than the VA treating physician.  The Veteran's VA treating physician who provided the contrary opinion that the Veteran was unemployable due to his service-connected disabilities did not provide specific rationale beyond stating he has treated the Veteran, and has years of clinical experience as a Board Certified Physician in Family Practice.  In addition, the VA treating physician did not provide reasons why sedentary employment was precluded due to service-connected disabilities.  The Board notes that the Veteran has pain.  However, several nonservice-connected disabilities cause him pain.  Thus, the VA treating physician's opinion, standing alone, is of lesser probative value then the March 2012 VA examiner's opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In addition, the U. S. Court of Appeals for Veterans Claims has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

Accordingly, the Board finds that entitlement to a TDIU, to include on an extra-schedular basis, is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


